                          Case 3:20-cv-00332-MMD-WGC Document 23 Filed 11/20/20 Page 1 of 2




                           WAYNE A. SHAFFER (SBN 1519)
                     1
                           JANICE HODGE JENSEN (SBN 563)
                     2     LAXALT & NOMURA, LTD.
                           9790 Gateway Drive, Suite 200
                     3     Reno, Nevada 89521
                           T: 775-322-1170
                     4     F: 775-322-1865
                           wshaffer@laxalt-nomura.com
                     5
                           jjensen@laxalt-nomura.com
                     6
                           JOHN D. SEAR (pro hac vice)
                     7     BOWMAN AND BROOKE LLP
                           150 South Fifth Street, Suite 3000
                     8     Minneapolis, Minnesota 55402
                     9
                           T: 612-672-3205
                           F: 612-672-3200
                     10    John.sear@bowmanandbrooke.com

                     11    Attorneys for Defendants
                     12                                 UNITED STATES DISTRICT COURT

                     13                                       DISTRICT OF NEVADA

                     14
                           GEORGE WINTERS, an individual,                      Case No.: 3:20-cv-00332-MMD-WGC
                     15
                           PEGGY WINTERS, an individual,
                     16
                                          Plaintiffs,
                     17
                                  v.                                           STIPULATION AND ORDER TO
                     18                                                        DISMISS WITH PREJUDICE
                           THOR MOTOR COACH, a Delaware
                     19
                           corporation; DEMARTINI RV SALES, an
                     20    unknown California entity; DOES 1 - 10 and
                           ROES 1 – 10, inclusive,
                     21
                                       Defendants.
                     22    _______________________________________/
                     23
                                  The undersigned parties, by and through their counsel, hereby stipulate to dismiss the
                     24
                           above-referenced case with prejudice on the merits, each party to bear its own costs and
                     25
                           ///
                     26

                     27    ///

                     28    ///
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                           1
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
                          Case 3:20-cv-00332-MMD-WGC Document 23 Filed 11/20/20 Page 2 of 2




                           attorneys’ fees.
                     1

                     2     DATED this 20th day of November, 2020.          DATED this 20th day of November, 2020.

                     3     OSHINSKI & FORSBERG, LTD.                       LAXALT & NOMURA, LTD.

                     4     By:/s/ Mark Forsberg                            By:/s/ Janice Jensen
                              MARK FORSBERG (SBN 4265)                       WAYNE A. SHAFFER (SBN 1519)
                     5
                              RICK OSHINSKI (SBN 4127)                       JANICE HODGE JENSEN (SBN 563)
                     6        504 E. Musser Street, Suite 202                9790 Gateway Drive, Suite 200
                              Carson City, NV 89701                          Reno, Nevada 89521
                     7        Tel: 775-301-4250                              Tel: 775-322-1170
                              Fax: 775-301-4251                              Fax: 775-322-1865
                     8        Attorneys for Plaintiffs
                     9
                                                                                       - and -

                     10                                                    John D. Sear (pro hac vice)
                                                                           BOWMAN AND BROOKE LLP
                     11                                                    150 South Fifth Street, Suite 3000
                                                                           Minneapolis, Minnesota 55402
                     12
                                                                           Telephone: 612-672-3205
                     13
                                                                           Attorneys for Defendants
                     14

                     15
                                          IT IS SO ORDERED.
                     16

                     17                              20thday of November, 2020.
                                          DATED this ___

                     18                                                      ________________________________
                                                                             UNITED STATES DISTRICT JUDGE
                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                       2
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
